Citation Nr: 0716812	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain with degenerative joint disease and degenerative 
disc disease, prior to September 21, 2006.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative joint disease and degenerative 
disc disease, on and after September 21, 2006.

3.  Entitlement to a rating in excess of 10 percent for right 
knee traumatic arthritis with retropatellar pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for left 
knee traumatic arthritis with retropatellar pain syndrome.

5.  Entitlement to a compensable rating for right ankle 
sprain residuals with mild residual laxity and traumatic 
arthritis.

6.  Entitlement to a compensable rating for left ankle 
ligament laxity.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1975 
and from June 1979 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which continued noncompensable 
ratings for the veteran's ankle disabilities and 10 percent 
ratings for the veteran's knee disabilities.  The September 
2003 rating decision also continued a 10 percent rating for 
the veteran's lower back disability which was raised to a 20 
percent rating effective September 21, 2006 by a December 
2006 rating decision.  The veteran's claim remains in 
controversy unless the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified before the undersigned at a September 
2005 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in January 2006 for further 
development.  It returns now for appellate consideration.


The issue of a compensable rating for left ankle ligament 
laxity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 29, 2005, the veteran's service-
connected low back strain with degenerative joint disease and 
degenerative disc disease was manifested by pain and 
paraspinal tenderness, with range of motion of forward 
flexion to 85 degrees, extension to 15 degrees, lateral 
flexion to 35 degrees bilaterally and lateral rotation to 30 
degrees bilaterally. 

2.  On and after October 29, 2005, the veteran's service-
connected low back strain with degenerative joint disease and 
degenerative disc disease has been manifested by a range of 
motion of forward flexion of 60 degrees or less, pain, 
radiating down the left leg with diminished sensation below 
the knee and paresthesia of the thigh, without sufficient 
impairment to identify the involved nerve(s).

3.  The veteran's service-connected right and left knee 
disorders have been manifested by arthritis with painful 
motion resulting a range of motion of zero to 130 degrees, 
without evidence of ankylosis, laxity, cartilage impairment, 
tibia or fibula impairment, or genu recurvatum.

4.  The veteran's right ankle sprain residuals with traumatic 
arthritis and mild residual laxity are manifested by painful 
motion and swelling, with arthritis confirmed by x-ray, and a 
range of motion which is not impaired to a "moderate" 
degree.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2005, the criteria for a rating 
higher than 10 percent for low back strain with degenerative 
joint disease and degenerative disc disease were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

2.  On and after October 29, 2005 until September 21, 2006, 
the criteria for a rating of 20 percent for low back strain 
with degenerative joint disease and degenerative disc disease 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

3.  On and after October 29, 2005, the criteria for a rating 
in excess of 20 percent for low back strain with degenerative 
joint disease and degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

4.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2006).

5.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2006).

6.  The criteria for a 10 percent rating for right ankle 
sprain residuals, with mild residual laxity and traumatic 
arthritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270-5273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran has been diagnosed with degenerative joint 
disease (arthritis) in each of the joints that must be rated.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  

a. Lower Back

The veteran was granted service connection in March 1996 for 
chronic low back strain with degenerative disc disease and 
degenerative joint disease.  The veteran filed a claim for an 
increased rating for his lower back disorder in May 2003.  He 
had been receiving a 10 percent rating under Diagnostic Code 
(DC) 5295.  The rating was increased to 20 percent under DC 
5243, effective September 21, 2006.  The Board will inquire 
into the appropriateness of the 10 percent rating in effect 
prior to September 21, 2006 and the 20 percent rating since 
that date.

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 26, 
2003).  The Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to September 26, 2003, lumbosacral strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 percent 
rating is warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.
There is no evidence to show that the veteran's 
symptomatology meets the criteria for a higher rating under 
DC 5295 at any time.  The private treatment records and 
August 2003 and September 2006 VA examinations do not 
indicate that the veteran has positive Goldthwaite's sign, 
listing of the whole spine to one side, marked limitation of 
forward bending or loss of lateral motion.  At most, an 
October 2005 private note and the September 2006 VA 
examination indicate that the veteran has some pain 
associated with lateral flexion (side bending) at 25 degrees 
of flexion to the left.  The veteran clearly retains lateral 
motion despite his service connected disabilities.  There is 
also no indication that the veteran has muscle spasms on 
forward bending.  The Board concludes that the criteria for 
ratings of 20 or 40 percent under DC 5295 have not been met 
for either the period prior to or on and after September 21, 
2006.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  The normal ranges of 
motion for the thoracolumbar spine are as follows: Flexion 90 
degrees; Extension 30 degrees; Lateral flexion (bilaterally) 
30 degrees; Rotation (bilaterally) 30 degrees.  38 C.F.R. § 
4.71a (Plate V) (2006).  

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003).

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5237.  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  Ratings 
higher than 40 percent are available for ankylosis.  Id.  

The veteran had a VA examination in August 2003.  The veteran 
had forward flexion to 85 degrees, extension to 15 degrees, 
lateral flexion to 35 degrees bilaterally and lateral 
rotation to 30 degrees bilaterally.  There is also a note of 
a slightly antalgic gait; however, this was attributed to the 
veteran's right knee, which will be discussed below.  

The veteran's private doctor, Gardner, performed two range of 
motion tests.  In October 2005, he again had tenderness in 
the paraspinal muscles.  The veteran had forward flexion to 
60 degrees with discomfort.  The remaining ranges were not 
evaluated.  In March 2006, the veteran had forward flexion to 
30 degrees.  Again, the remaining ranges were not evaluated.

The veteran had a VA examination on September 21, 2006.  The 
examination showed that the veteran had forward flexion to 45 
degrees, extension to 30 degrees, lateral flexion to 25 
degrees bilaterally and lateral rotation to 25 degrees 
bilaterally.  With repeated motion, the veteran had pain at 
forward flexion at 40 degrees and pain on left lateral 
flexion at 25 degrees and extension to 30 degrees.  

The Board finds that the veteran's symptoms more closely 
approximate the criteria for a 20 percent rating.  The August 
2003 range of motion greatly exceeds the criteria for a 20 
percent rating.  As of October 29, 2005, the veteran 
displayed limited forward flexion of 60 with discomfort.  In 
March 2006, the veteran just met the criteria for a 40 
percent rating, showing only 30 degrees of forward flexion.   
The veteran's subsequent range of motion testing in September 
2006 showed a 15 degree improvement.  The Board finds that, 
while the veteran did have a 30 degree forward flexion in 
March 2006, this does not represent a permanent increase in 
the veteran's disability and subsequent testing showed 
significant improvement.  There is no evidence of abnormal 
spinal contour or ankylosis.  Under the General Ratings 
Formula, and DC 5292, using the Formula as a guideline, the 
criteria for a 20 percent rating as of October 29, 2005 are 
met.  The criteria for a rating in excess of 10 percent prior 
to October 29, 2005 are not met, and at no time are the 
criteria for a rating in excess of 20 percent met under the 
General Ratings Formula or DC 5292.  

The General Ratings Formula also provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, at Note (1).  

At the veteran's August 2003 VA examination, the veteran had 
normal neurological testing of sense, reflex and muscle 
strength.  Lasegue's sign was negative.  

The records provided by Dr. Gardner show that the veteran 
complained of pain radiation into the left leg in October and 
December 2005.  In October 2005, there was discomfort on side 
bending (lateral flexion).  There was an indication of 
paresthesia in the left thigh.  Motor examination was intact 
with no atrophy.  The doctor indicated that the veteran had 
lumbar radiculopathy with some involvement of the hip.  The 
December 2005 treatment note does not provide physical 
examination findings.

At his September 2006 VA examination, no distinct 
neurological abnormalities were identified.  Sensory 
examination to monofilament perception was diminished from 
the knees down, but no specific dermatomal problem was 
identified.  Similarly, deep tendon reflexes in the ankles 
were sluggish.  The remaining deep tendon reflexes were 
normal.  No muscular atrophy of the lower extremities was 
observed.  Straight leg raises produced pain at 30 degrees of 
active motion and 50 degrees of passive motion.  Lasegue's 
sign was negative.  The veteran reported no incapacitating 
episodes in the preceding twelve months.  The veteran 
indicated that he had received a TENS unit in May 2006 that 
he used with relief on a daily basis.  

Despite the diagnosis of radiculopathy, particular 
neurological disorders have not been diagnosed.  The lack of 
dermatome problem indicates that no particular nerve has been 
impaired to a degree that can be diagnosed.  The Ratings 
Schedule requires that the neurological disorder to be rated 
be attributed to the particular nerve involved.  The lack of 
a diagnosis related to a particular nerve prevents the Board 
from assigning a Diagnostic Code on that basis.  As the 
September 2006 VA examination report attempted identification 
of the affected nerve(s) and could provide no answer, the 
Board concludes that further remand for clarification would 
serve no useful purpose.  The Board concludes that a rating 
based on neurological complications is not warranted.  

The Board notes that the veteran's service connected 
disability includes degenerative disc disease, sometimes 
called intervertebral disc syndrome.  Diagnostic Code 5293, 
effective prior to September 26, 2003, provided that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine, and the above-mentioned instruction was re-phrased to 
state that intervertebral disc syndrome (pre-operatively or 
post-operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature.  See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes", but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").  
(The Board notes that some of the Notes were inadvertently 
omitted when Diagnostic Code 5293 was re-published as 
Diagnostic Code 5243 in August 2003; however, this has since 
been corrected.  See Schedule for Rating Disabilities; The 
Spine; Correction, 69 Fed. Reg. 32,449 (June 10, 2004)).

For purposes of evaluations under DC 5293/5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
DC 5243, Note (1).  (As noted previously, effective from 
September 26, 2003, the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine.)  In examining the record, there is no indication that 
the veteran has ever had an incapacitating episode as defined 
by the regulation.  Indeed, at the veteran's September 2006 
VA examination, the examiner noted that he had not had 
incapacitating episodes in the prior twelve months.  Without 
evidence that incapacitating episodes occurred, the criteria 
for a rating under the alternative Rating Formula for 
Intervertebral Disc Syndrome cannot be satisfied.  Further 
inquiry into them is moot.

Under the criteria in effect prior to September 26, 2003, 
other DCs provided ratings higher than 10 and 20 percent.  
These DCs require evidence of ankylosis, vertebral fracture, 
and cervical or dorsal spine impairment.  See 38 C.F.R. 
§ 4.71a, DCs 5285-5291 (2003).  These conditions are not 
shown on the record and further inquiry is moot.  

The Board has considered the application of DC 5003 for 
degenerative arthritis (degenerative joint disease).  As 
discussed above, a rating is available only when the record 
shows objective confirmation of limitation of motion which is 
noncompensable under the relevant DC.  The RO granted a 10 
percent rating for characteristic pain and limited motion 
under DC 5293.  Prior to October 29, 2005, a second rating 
for painful motion would violate the anti-pyramiding rule.  
As of October 29, 2005, the veteran receives a 20 percent 
based on limited motion, so DC 5003 is not for application 
thereafter.  The Board concludes that a rating under DC 5003 
is not warranted at any time.

The Board has also considered the rule of DeLuca, supra.  
Again, the RO granted a 10 percent rating for characteristic 
pain and limited motion.  Prior to October 29, 2005, a second 
rating for painful motion would violate the anti-pyramiding 
rule.  On and after October 29, 2005, the veteran receives a 
20 percent rating under DC 5237 of the General Ratings 
Formula, which includes in the criteria "pain, whether or 
not it radiates."  As such, it incorporates the symptoms 
that would justify a grant under DeLuca.  The Board concludes 
that the rule of DeLuca is not for application.

In sum, the Board concludes that the criteria for a rating in 
excess of 10 percent for low back strain with degenerative 
joint disease and degenerative disc disease prior to October 
29, 2005 have not been met.  The criteria for a 20 percent 
rating have been met as of October 29, 2005.  At no time have 
the criteria for a rating in excess of 20 percent been met.  

b. Right and Left Knees

The veteran contends that he is entitled to increased ratings 
for his bilateral knee disorders.  His knee conditions are 
currently rated as 10 percent disabling.  His right knee is 
rated under DC 5010-5262, meaning traumatic arthritis, rated 
by analogy for impairment of the tibia and fibula.  His left 
knee is rated solely under DC 5262 for tibia/fibula 
impairment.  

Diagnostic Code 5262 pertains to impairment of tibia or 
fibula.  Malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).

The record does not show that the veteran has impairment of 
the tibia or fibula.  The veteran clearly does not have 
malunion or nonunion of the tibia or fibula, as there is no 
indication that either bone in either leg has ever been 
broken.  The veteran does have sharpening of the tibial 
spines, but the Board can find no reference to difficulty in 
weight bearing or other indication that the sharpening 
results in functional impairment as a result of tibial 
impairment.  There are reports of pain in the knee joint on 
usage, but there is no indication that these are the result 
of tibial impairment.  The Board is left with no evidence 
that would support a higher rating under DC 5262.

The Board notes that the veteran was granted service 
connection for disabilities of traumatic arthritis and 
retropatellar pain syndrome.  Traumatic arthritis is rated by 
DC 5010.  That DC instructs that traumatic arthritis is to be 
rated under DC 5003, for degenerative arthritis.  As 
discussed above, DC 5003 assigns ratings for arthritis when 
limitation of motion is noncompensable under the appropriate 
provision.  

To evaluate the veteran under DC 5003, the Board turns first 
to the question of limitation of motion.  Diagnostic Codes 
5260 and 5261 describe the compensation requirements for 
limitation of motion of the knee.  Separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint.  VAOPGCPREC 9-04 (2004).  
The ratings for limitation of flexion and extension of a leg 
(knee) require some showing of actual loss of range of 
motion.  38 C.F.R. § 4.71a, Codes 5260, 5261.  For the lowest 
compensable impairment, flexion must be limited to 60 degrees 
and extension must be limited to at least 5 degrees.  Id.  
During his August 2003 VA examination, the veteran had 
bilateral extension to 0 degrees and flexion to 130 degrees 
bilaterally.  During private treatment in June 2004, the 
veteran's range of motion was reported as normal.  During the 
September 2006 VA examination, the veteran again showed a 
bilateral range of motion of 130 degrees of flexion and 0 
degrees of extension.  There is no other measure of range of 
motion of the knees on the record.  Objective medical 
findings of record do not show flexion limited to 60 degrees 
or extension limited to 5 degrees in either leg.  As such, 
disability due to left and right knee arthritis is not 
compensable under Diagnostic Codes 5260 and 5261.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  Id.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Id.  

The veteran currently receives a 10 percent rating for each 
knee under DC 5262.  The evidence shows that the veteran has 
recurrent complaints of medial joint tenderness in May 2003 
and August 2003, retropatellar pain in May 2004 and a 
positive Clark's sign (indicating chondromalacia of the 
patella) in June 2004, with pain at 70 degrees of flexion on 
repeated motion in September 2006.  Use of neoprene sleeves 
over both knees was noted in June 2004 and September 2006.

The Board finds that the evidence meets the criteria for a 10 
percent rating for each knee based on degenerative arthritis 
confirmed by X-ray and satisfactory evidence of painful 
motion.  According to 38 C.F.R. § 4.59, upon a finding that 
the veteran suffers from arthritis with painful motion, the 
veteran is "entitled to at least the minimum compensable 
rating for the joint."  The veteran is entitled to the 
existing 10 percent rating for each knee under Diagnostic 
Code 5003; however no higher rating is warranted, since the 
range of motion for both knees is not so limited as to 
warrant compensable ratings under either 5260 or 5261.  As 
for an increase based on functional loss, that is simply not 
warranted.  

The Board notes that the veteran has complained of buckling 
and giving way of both knees.  DC 5257 provides compensable 
ratings based on "slight," "moderate" and "severe" 
lateral instability.  See 38 C.F.R. § 4.71a.  At each 
instance of examination, VA or private, no ligamentous laxity 
was found in either knee.  Without some evidence 
demonstrating laxity on examination, the Board finds that the 
veteran does not have lateral instability which rises to the 
level of "slight."  No additional compensable rating is 
warranted.  

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.  Since the record does not 
show that the veteran's left or right knee disorders involve 
ankylosis, genu recurvatum, subluxation, symptomatic or 
removed semilunar cartilage, or tibia and fibula impairment, 
additional ratings for the veteran's left and right knee 
disorders are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5263 (2006).

The veteran has left and right knee arthritis confirmed by X- 
rays and functional loss due to painful motion.  A rating of 
10 percent in each knee is warranted for arthritis with 
painful, but not compensable, limitation of motion.  There is 
no other evidence of compensable symptomatology in either 
knee.  As such, ratings in excess of the current 10 percent 
ratings for both the left and right disorders are not in 
order.

c. Right Ankle

The veteran's right ankle disability has been rated as 
noncompensable under DC 5310, for impairment of Muscle Group 
X, the forefoot.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board 
notes that the veteran was granted service connection for a 
disability status post right ankle sprain with residual mild 
laxity and traumatic arthritis.  For the reasons that follow, 
the Board will assign a different DC.  

DC 5310 grants compensable ratings for "Moderate," 
"Moderately Severe" and "Severe" impairment of the 
intrinsic and dorsal muscles of the foot.  See 38 C.F.R. 
§ 4.73.  The veteran was assigned this DC because this grant 
of service connection covers the right ankle sprains and a 
tear of the right gastrocnemius muscle.  The evidence does 
not show that the veteran had impairment of the muscles of 
his right foot or lower leg, including the gastrocnemius, at 
any time during the period on appeal.  A compensable rating 
under DC 5310 is, therefore, not warranted.  There are, 
however, several DCs relating directly to the ankle.

Under DC 5271, limitation of ankle motion merits a 10 percent 
rating when the limitation is "moderate" in degree and 20 
percent when "marked" in degree.  38 C.F.R. § 4.71a.  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2006).  Neither "moderate" nor 
"marked" is defined by the Ratings Schedule.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.  At the 
August 2003 VA examination, the veteran's range of motion was 
0 to 20 degrees of dorsiflexion and 0 to 40 degrees of 
plantar flexion.  A June 2004 private treatment note 
indicated that the veteran's ankle range of motion was within 
functional limits.  An August 2005 private treatment note 
states that the veteran is to receive a lace-up brace for his 
ankles, though there is no statement that he received the 
brace and there are no further complaints related to the 
ankles in the private treatment notes.  The September 2006 VA 
examination report shows his range of motion to be 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  The Board finds that the preponderance of the 
evidence shows that the veteran's range of motion of the 
right ankle is not impaired to a "moderate" degree.  A 
compensable rating is not warranted under DC 5271.

As discussed above, when the veteran has degenerative 
arthritis confirmed by x-rays and a noncompensable impairment 
of range of motion, a 10 percent rating is available for 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003, supra.  The Board 
notes that an October 1995 inservice x-ray confirmed the 
presence of arthritis in the right ankle.  This was seconded 
by x-ray in an August 2005 private treatment note.  The 
August 2005 treatment note also indicates that the veteran 
had mild swelling and "tenderness circumferentially about 
the ankle joint."  The ankle was mobile with discomfort on 
dorsiflexion and plantar flexion.  A July 2004 treatment note 
also indicates mobility of the ankles with discomfort.  
According to 38 C.F.R. § 4.59, upon a finding that the 
veteran suffers from arthritis with painful motion, the 
veteran is "entitled to at least the minimum compensable 
rating for the joint."  The Board finds that the veteran has 
painful motion with arthritis confirmed by x-ray.  A 10 
percent rating is warranted under DC 5003.

Disability ratings greater than 10 percent could be granted 
for an ankle disorder where there is ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position, marked deformity from the malunion 
of the os calcis or astragalus, or status post 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272 through 5274.  There is no evidence of ankylosis, 
subastragalar or tarsal joint, os calcis or astralgus 
disabilities.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's ankle joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The August 2003 and September 2006 VA examinations 
indicate that the veteran does not have additional functional 
loss on repetitious motion.  The pain in the ankle joint is 
the foundation for the grant under DC 5003, above.  The Board 
concludes that a further grant for painful motion would 
violate the anti-pyramiding rule mentioned above.  See 
38 C.F.R. § 4.14, supra.

In sum, the Board finds that the veteran's right ankle sprain 
residuals, with traumatic arthritis and mild residual laxity, 
is manifested by painful motion and swelling, with arthritis 
confirmed by x-ray.  The Board concludes that the criteria 
for a 10 percent rating are met.  

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in February 2006, he 
was provided ten months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in December 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The February 2006 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's spine, knee or ankle disabilities since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition apart from VA and 
private treatment, the records of which are in the file, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2003 and 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to a rating in excess of 10 percent for low back 
strain with degenerative joint disease and degenerative disc 
disease, prior to October 29, 2005, is denied.

Entitlement to a rating of 20 percent for low back strain 
with degenerative joint disease and degenerative disc 
disease, on and after October 29, 2005 to September 21, 2006, 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative joint disease and degenerative disc 
disease, on and after October 29, 2005, is denied.

Entitlement to a rating in excess of 10 percent for right 
knee traumatic arthritis with retropatellar pain syndrome is 
denied.

Entitlement to a rating in excess of 10 percent for left knee 
traumatic arthritis with retropatellar pain syndrome is 
denied.

Entitlement to a 10 percent rating, but no higher, for right 
ankle sprain residuals with mild residual laxity and 
traumatic arthritis is granted, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  


In the January 2006 remand, the Board instructed that the 
claims file be returned to the Appeals Management Center 
(AMC) for additional development and readjudication.  While 
the development was completed, the AMC did not readjudicate 
the claim for a compensable rating for the left ankle.  The 
Board cannot proceed without that action having been 
completed.
Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the left ankle 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


